               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

CAROL BAKER, individually, and as
Personal Representative of the Estate
of Robert Baker Sr., Deceased,                          8:18-CV-493

                   Plaintiff,
                                                           ORDER
vs.

BIG OX ENERGY, LLC and BIG OX
ENERGY-SIOUXLAND, LLC,

                   Defendants.


      This case was removed a week ago from the District Court for Dakota
County, Nebraska. Filing 1. However, the removing defendants did not provide
the Court with "a copy of all process, pleadings, and orders" from the state
court action, as required by 28 U.S.C. § 1446(a). See filing 1. The Clerk of the
Court has repeatedly attempted to contact counsel about the deficiency, but
counsel has neither responded to the Clerk nor filed the missing documents.
      Without operative pleadings, there is no case to adjudicate, much less
any basis for the Court to assess its own jurisdiction. Accordingly,


      IT IS ORDERED:


      1.    Pursuant to 28 U.S.C. §§ 1446(a) and 1447(b), the removing
            defendants shall file copies of all records and proceedings
            before the state court, on or before November 2, 2018.


      2.    Noncompliance with this order may result in this case being
            remanded to state court without further notice.
3.   The Clerk of the Court is directed to set a case management
     deadline for November 5, 2018, with the following docket
     text: Check for state court pleadings.


Dated this 26th day of October, 2018.


                                    BY THE COURT:



                                    John M. Gerrard
                                    United States District Judge




                              -2-
